The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 21, 2014

                                     No. 04-13-00707-CR

                                 Julian Lawrence NAVARRO,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the County Court At Law No 2, Guadalupe County, Texas
                               Trial Court No. CCL-12-0325
                          Honorable Frank Follis, Judge Presiding


                                        ORDER

       We abated this appeal to the trial court for appointment of new appellate counsel. On
March 17, 2014, the trial court clerk filed a supplemental clerk’s record showing the trial court
has appointed Ms. Susan Schoon to represent appellant in this appeal.

       We REINSTATE this appeal on the Court’s docket. Appellant’s brief is due thirty (30)
days from the date of this order.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of March, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court